DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejections Withdrawn
The rejections of the claims under pre-AIA  35 U.S.C. 102(b) as being anticipated by Edman have been withdrawn in light of the amendments filed on 4/30/2020 and further amendments made via examiner’s amendments as shown below that the cited references and the items filed with the IDS s are determined that none of those teach or reasonably suggest the limitations of an integrated device configured to detect extravasation, the integrated device comprising: a flexible substrate comprising (i) a first layer configured to contact an outer surface of a body portion, and (ii) a second layer coupled to the first layer and configured to releasably mount, at a first side and via an adhesive border, the flexible substrate to the outer surface of the body portion, wherein the flexible substrate is configured to support: a transmitter configured to direct power into the body portion; a sensor configured to receive the power transmitted through the body portion; a signal processor and a power supply coupled to the transmitter and the sensor; and an indicator responsive to the signal processor; and a fluid guiding component positioned on the flexible substrate, wherein the signal processor is configured to: define, prior to insertion of fluid into a vascular structure of the body portion, a first signal indicating a baseline condition of a fluid level in the body portion, by: generating a first ratio of the first signal to a reference signal; generating a second ratio of the second signal to the reference signal; and comparing the first and second ratios; and when the second signal is less than or equal to the first signal and the second ratio is a predefined percentage of the first ratio, reduce an amount of the fluid being inserted into the vascular structure, and wherein the indicator is configured to indicate the change in the baseline condition of the fluid level in the body portion from extravasation or infiltration.


Conclusion
Claims noted on PTO-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793